COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00167-CV


IN THE INTEREST OF M.S., A
CHILD




                                    ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-99315J-13

                                    ----------

             MEMORANDUM OPINION1 AND JUDGMENT

                                    ----------

      We have considered the “Parties’ Joint Motion to Dismiss Appeal and to

Modify the Judgment to Reflect the Parties’ Agreement, or Remand or Abate

Appeal to Effectuate Agreement,” filed by A.J. (the appellant/father), the

Department of Family and Protective Services (the appellee), and M.S. (the child


      1
      See Tex. R. App. P. 47.4.
the subject of the termination proceeding).     It is the court’s opinion that the

motion should be granted in part and denied in part. 2 Accordingly, without regard

to the merits, we vacate the trial court’s judgment as to A.J. only and remand the

case to the trial court for rendition of a judgment in accordance with the parties’

settlement agreement. See Tex. R. App. P. 42.1(a)(2)(B), 43.2(d); Innovative

Office Sys., Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995).

      Regarding costs, A.J. is indigent, and the Department is exempt. See Tex.

Hum. Res. Code Ann. § 40.062 (West 2013). Accordingly, the court will not

assess costs. See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: GARDNER, MEIER, and GABRIEL, JJ.

DELIVERED: October 15, 2015




      2
        The parties want their settlement agreement implemented by one of the
three means provided under rule 42.1(a)(2) of the Texas Rules of Appellate
Procedure. Tex. R. App. P. 42.1(a)(2)(A)–(C). The parties prefer that the court
render a judgment effectuating their agreement pursuant to rule 42.1(a)(2)(A).
Tex. R. App. P. 42.1(a)(2)(A). To the extent the court is proceeding pursuant to
rule 42.1(a)(2)(B), it is denying the parties’ requested relief under rules
42.1(a)(2)(A) and (C).

                                        2